Title: Joseph C. Cabell to Thomas Jefferson, 3 December 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        
                            Dear Sir
                            Richmond.
3d Decr 1817.
                        
                        The enclosed subscriptions to the funds of the College by Mr Tucker and Mr Coalter are made by those gentlemen to demonstrate their favourable opinion of the institution and friendly regard to those who have its management entrusted to their care.
                        Having been exposed five hours on the water in going down the Rappahannock from Urbanna, and several in returning, an inflammation arose on one of my hips, which caused me to ride in great suf pain from that place to Richmond: and would have prevented me from arriving on the first day of the session, but for the politeness of two members of the House of Delegates who alternately exchanged a seat in their carriages for my horse.
                        The Senate will adjourn in a few days, as usual, till the Christmas holidays are over: and during that interval I shall go down to Williamsburg in order to accompany my wife back to this place. But I shall not leave town till I have done every thing I possibly can, towards  the furtherance of the interests of the College. I am now every day engaged in deliberation & consultation upon that subject. I have examined your bill very carefully & am shewing it to all such, in both in and out of the Assembly, as I think ought to see it, before the subject is taken up in the House. I am of opinion that your plan of the primary schools is much the best I have yet heard of: but I fear great difficulties will arise out of the sparseness of the population of the country. Such appear to be the impressions of those who have seen it. But the bill is read with great admiration & pleasure by every one. These are first impressions. Rest assured the subject will be turned over & over & viewed on every side by the ablest men in Richmond, very many times, before the session closes. My wish is to produce, if possible, an agreement among the intelligent men, as to what ought to be attempted, and then to move in concert. But even this, I assure you, is very difficult: for there are almost as many opinions as there are members. If there any thing will f unite us, it will be your bill. The Federalists & the bigots will probably exert all their influence to defeat the views of the Central College. Already I hear those interests are operating among the members of the Cincinnati to our injury. The Society will meet on monday. From what I learn from Judge Brooke & Majr Quarles, a majority will be opposed to the plan of taking altering their former conditional resolution in favor of the Washington Academy. Added to these hostile interests, the friends of the Washington Academy are using great exertions to defeat the claims of the Central College. I hear of no diversion on the side of William & Mary. The friends of that institution appear to pursue a quiet, liberal course. If the general System should fail, I trust we shall be able to procure an appropriation for the Central College: were my abilities to convince & persuade, proportionate to my zeal, success would not be wanting. A situation in the other House would be much better than the one I occupy: but I shall do every thing in the case, that lies within the compass of my limited means. Judge Brooke is very friendly to our cause. I am happy also to inform you that two members of standing in the Senate, Col: Green of Fredericksburg, and Mr Hoomes of King & Queen, who opposed the University Bill of the last session, will advocate an appropriation to the Central College. It is very uncertain at this time, what shape the subject will assume, or what will be the event of the proceedings, in the House of Delegates. I am informed a strong party in that body are in favor of an abolition of the literary fund.
                        
                            I am, Dr Sir, with great respect very sincerely yours
                            Joseph C. Cabell
                        
                    
                    
                    
                        P.S. Mr Watts has assured me that he would advocate an appropriation to the Central College. Mr Johnson has not arrived.
                    
                